Citation Nr: 1720322	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a rating in excess of 10 percent for right knee contusion with degenerative changes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

In May 2012, the Veteran raised the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  In October 2012, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter regarding the processing and development of his TDIU claim.  However, the claim has not yet been adjudicated in the first instance by the AOJ, was not perfected to the Board, and was not raised during the Veteran's November 2016 Board hearing.  Thus, to allow for fair adjudication and development of the Veteran's TDIU claim by the AOJ, the Board will not take jurisdiction over the issue at this time and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  No cervical spine disorder began during service, resulted from in-service parachute jumps, or is related to service in any other way.  

2.  The Veteran's right knee disability symptomatology and resulting functional impairment approximate right knee arthritis established by X-ray findings with limitation of motion objectively confirmed by examination findings and slight recurrent subluxation or lateral instability of the knee.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a separate rating of 10 percent, but no greater, for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5256-62 (2016).

3.  The criteria for a rating in excess of 10 percent for right knee contusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-62 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in July and September 2009 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his right knee disability in September 2009 and February 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran, during his November 2016 Board hearing, stated that he believed that his right knee warranted a higher rating than 10 percent because it had "been getting worse."   However, the Veteran made no assertion that his right knee had worsened since his most recent VA examination of it, and asserted no symptomatology that was not already of record and is considered in rating his disability below.  Thus, the Board finds the evidence of record adequate to rate the Veteran's disability, and that remand for any new examination of it is not warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also VAOPGCPREC 11-95 (1995).

Furthermore, a VA examination was not obtained in connection with the service connection claim for a cervical spine disorder.  As discussed below, there is no evidence, such as medical or other competent evidence, indicating that a current cervical spine disorder disability may be associated with service or that would otherwise warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his testimony before the Board in November 2016, the Veteran asserts that he has a current cervical spine disorder that is the result of his service as a paratrooper, during which he performed approximately 51 jumps.  The Veteran's service records reflect a military specialty of Parachute Rigger and that the Veteran earned the Parachutist Badge.  

Service treatment records reflect no complaints or findings related to the cervical spine.  On his September 1967 examination for separation from service, clinical examination of the neck and spine was normal and the Veteran reported no current or history of any neck or cervical spine problems.  On April 1968 VA examination, the Veteran reported no complaints related to the cervical spine, and examination of the neck was normal. 

August 1998 private treatment records reflect that the Veteran reported a history of one month of neck and shoulder pain, which he stated had been increasingly severe and unresponsive to medications.  Magnetic resonance imaging (MRI) testing revealed degenerative disc disease at multiple levels and large disc herniations.   He underwent routine anterior cervical diskectomy C3-4, C6-7, with iliac crest bone graft.  October 2005 cervical spine X-rays revealed a fusion of C3 and C4 vertebral bodies appearing normal in alignment, anterior spondylosis at C4-5 and CS-6, apparent fusion between C6 and C7, and no evidence suggesting acute fracture or dislocation.

In this case, the Veteran's service connection claim must be denied.  While the record reflects that he performed parachute jumps in service, there is no competent or credible lay or medical evidence indicating that his current cervical spine disorder - which was diagnosed and treated more than 30 years after service -  might be related to such in-service parachute jumps or otherwise to service.  

As reflected in service treatment records, the April 1968 VA examination report, and post-service treatment records, the evidence reflects no cervical spine findings, complaints, or symptomatology until more than 30 years after the Veteran's separation from service.  The only evidence linking the Veteran's current cervical spine disorder to his period of service is his own opinion, expressed during his November 2016 Board hearing, that his "service as a paratrooper" making jumps "is the only thing [he could] think of that might [have] caused" his current disorder.  

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  However, while the Veteran might believe that his current cervical spine condition is medically related to making jumps during his service more than 30 years prior, he is not competent to make this medical determination.  There is no competent evidence, such as medical evidence, indicating any medical nexus between the Veteran's current cervical spine disability and service.  

Finally, as the record does not show that arthritis manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.



Therefore, a preponderance of the evidence is against a finding that any cervical spine disorder began during service, resulted from in-service parachute jumps, or is related to service in any other way.  Accordingly, service connection for a cervical spine disorder must be denied.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee contusion with degenerative changes is rated under Diagnostic Code (DC) 5257, which provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable; to 45 degrees is rated 10 percent; to 30 degrees is rated 20 percent; and to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; to 10 degrees is rated 10 percent; to 15 degrees is rated 20 percent; to 20 degrees is rated 30 percent; to 30 degrees is rated 40 percent; and to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As reflected in his November 2010 notice of disagreement and November 2016 testimony before the Board, the Veteran asserts that his knee has worsened as it is painful, especially in cold weather, and affects his gait as he favors the right knee.  In a March 2012 statement his friend, B.W., asserted that the Veteran walked with a limp because he had to favor the left side over the right, and that his right knee gave out and caused him to lose his balance, resulting in falls from time to time.

On September 2009 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, and giving way of the right knee.  He reported no period of flare-ups, but using a cane for support when his knees were weak, unstable, and gave way.  On range of motion testing, right knee motion was from 0 degrees extension to 110 degrees flexion, with painful motion, weakness, and lack of endurance noted, but no additional motion lost after repetitive use.  Gait was normal, but there was mild to moderate pain with walking and unusual shoe wear pattern of the feet indicating abnormal weight bearing.  There was no instability of the right knee joint noted, and all stability, ligament and meniscus tests were normal.  Regarding effect of the Veteran's right knee condition on his usual occupation and daily activities, there was noted to be mild to moderate limitation. 

A December 2010 VA treatment record reflects that the Veteran reported walking down stairs three days prior when his knee "gave out "and he fell one step down, and since then having sharp pains on the outer portion of the right knee; he was able to bear weight immediately after and since.  The diagnosis was chronic osteoarthritis of the knee, and the medical provider noted some concern about instability in the joint and strongly encouraged him to address this issue with his primary care physician. 


On February 2012 VA examination, the Veteran reported problems with right knee giving way with his body weight, recently up to once per month, and sharp pain in the right knee medial aspect.  He used a cane to help with balance when this happens.  He reported being retired since 2006, with last employment as truck driver, and that he stopped working due to lumbar and right knee pain.  It was noted that the Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  On range of motion testing, right knee extension was to 0 degrees with no objective evidence of painful motion, and flexion to 130 degrees with objective evidence of painful motion beginning at that point; motion was the same after repetitive use with no additional limitation or functional loss or impairment.  On muscle strength testing, right knee motion was 4/5, and there was mild right upper and lower leg weakness without any finding of muscle atrophy.  All joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  With gait there was normal heel to toe propulsion with mild favor to left leg.  Following X-ray examination, the diagnosis was mild degenerative joint disease, left greater than right.  Regarding impact on ability to work, it was noted that the Veteran had difficulty with jobs that required long standing or increased walking, was unable to climb, and could squat but not rise.

VA treatment records further reflect that in March 2014, the Veteran reported pain in multiple areas of the body, including the knees, with pain flares with cold weather.  On examination, the knees had full range of motion with no warmth, tenderness, or edema.  In November 2015, the Veteran reported pain, including knee pain, that was stable but on and off flared up.  It was noted that the Veteran had a normal gait, a cane, and normal strength and sensation.

In this case, no higher rating than 10 percent under DC 5257 is warranted for right knee contusion, but a separate rating of 10 percent, but no greater, is warranted for right knee degenerative joint disease.  

The Veteran's right knee disability has been shown to be manifested by symptoms of pain, particularly in cold weather; some weakness and favoring of the right leg and use of a cane; occasional giving way and balance problems; limitation of flexion to as much as 110 degrees with some painful motion; and resulting limitation of function including difficulty standing or walking for long periods, inability to climb, and inability to rise from a squatting position.  In light of this, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for right knee arthritis established by X-ray findings with limitation of right knee motion objectively confirmed by examination findings.  

Such symptomatology and resulting functional impairment is reasonably contemplated by right knee disability rated as approximating both limitation of flexion to 45 degrees and slight recurrent subluxation or lateral instability of the knee.  In this regard, even considering such factors as pain and weakness with right knee use, the Veteran's right knee has never approximated disability to the level more closely approximating limitation of flexion to 30 degrees than limitation to 45 degrees.  Also, while the Board notes the Veteran's reports of occasional giving way of the right knee, no symptomatology of moderate, or any, instability or subluxation of the right knee has been objectively noted in any of the extensive medical records during appeals period, and his right knee was specifically found not to have had any stability, ligament or meniscus deficiencies, or subluxation on multiple physical stability tests in September 2009 and February 2012.  Thus, no higher disability rating is warranted under DC 5260 or DC 5257.

The Board has also considered ratings under other codes for rating knee disabilities.  However, no ankylosis, semilunar cartilage dislocation or removal, or impairment of the tibia and fibula has ever been noted in the record.  See C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262.  Moreover, as discussed above, the Veteran's right knee symptomatology is adequately and appropriately contemplated by his 10 percent ratings under DC 5237 and DC 5003.

Accordingly, a separate rating of 10 percent, but no greater, for right knee degenerative joint disease is warranted, and a rating in excess of 10 percent for right knee contusion is otherwise not warranted.



ORDER

Service connection for a cervical spine disorder is denied.

A separate rating of 10 percent, but no greater, for right knee degenerative joint disease is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 10 percent for right knee contusion is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


